 Case 21-01025-BFK                   Doc 41 Filed 06/18/21 Entered 06/19/21 00:13:00                                       Desc Imaged
                                          Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                      Eastern District of Virginia
                                                          Alexandria Division
In re:                                                            Case Number 21−10325−BFK
Ivan Eduardo Alva                                                 Chapter 7
                                                                  Adversary Proceeding Number 21−01025−BFK
                                                                  Judge Brian F. Kenney
                                                     Debtor(s)
Deirdre Ann White
                                                   Plaintiff(s)
V.
Ivan E. Alva
                                                Defendant(s)
To: John C. Morgan, Jr.

                                                 NOTICE OF DEFICIENT FILING
Upon authority of Local Bankruptcy Rule 5005−1, the documents submitted by you

30 − Answer to Complaint (Related Doc #21), Counterclaim against all plaintiffs (Motion to Dismiss and Award
Sanctions) filed by John C. Morgan Jr. of New Day Legal, PLLC on behalf of Ivan E. Alva. (Morgan, John)

contain certain deficiencies as set forth below. You must correct the deficiencies on or before 6/30/21. Failure to timely correct the
deficiencies may result in the pleading or other paper being stricken from the record or, if a complaint is deficient, the adversary
proceeding being dismissed.
REPRESENTATION AND APPEARANCES:
        the ECF registered participant attorney filing the document does not match the attorney's signature on the document.
        Requirement of Counsel: filed on behalf of an entity not a natural person acting on own behalf and not signed by counsel permitted
        to appear under LBR 2090−1. [See LBR 9010−1]
        Identification of Attorney: State Bar number omitted from document/proposed order. [See LBR 5005−1(C)(5) and 9022−1(A)]
        a written application for pro hac vice admission must be appended to the motion filed by a member of the Bar of this Court. [See
        LBR 2090−1(E)(2)(a)]
REQUIREMENT OF FORM:
        Legibility: not in compliance with LBR 5005−1(D)(1)
        Caption, Official Forms: [See LBR 5005−1(D)(2)] Every paper must bear the debtor(s) name, the case number and chapter of the
        case to which it pertains and be in substantial compliance with the current Official Form. If applicable, Case name and/or number
        do not match on paper submitted.
        Not on acceptable form approved by Court for use in Eastern District of Virginia pursuant to Local Bankruptcy Rule 3015−2(A).
        Signature Required: not signed by counsel of record, or individual, if pro se.
               if corporation, not signed by counsel. [See LBR 5005−1(D)(4)]
               if amendment to petition, lists or *schedules, not verified by unsworn declaration with original signature of all debtors and, if
               required, the original signature of the attorney. [See FRBP 1008]
               if document submitted in electronically filed case, signature not indicated with the party's name and/or attorney's name typed
               in full on the signature line, e.g. /s/ Jane Doe. [See CM/ECF Policy Statement 8.B., Form of Signature of Attorney User and
               Non−Attorney User.]
        Document does not appear to be complete. Please review this filing for possible error and relate any amendment/correction to the
        original document.
 X      Document does not match the event entry used for docketing. Please review this filing and redocket using the correct event entry
        Answer and Motion To Dismiss should be filed separately or redocket to attach the correct document.
        Document appears to be filed in the wrong case. Please review this filing and docket to the correct case.
        Document does not include a certification whether an Attorney assisted with the preparation of the document. [See LBR 2090−1]
        *Amended schedules do not include Form 106Dec − Declaration About an Individual Debtor's Schedules, or Form 106Dec is not
        signed.
        As a result of the deficiency noted above, at the direction of the Court, the hearing has been cancelled.
Date: June 16, 2021                                               Clerk, United States Bankruptcy Court

                                                                  By /s/ Kimberly J. Chandler, Deputy Clerk
[defntcvNov2021.jsp]                                              Direct Dial Telephone No. 703−258−1216
       Case 21-01025-BFK                    Doc 41 Filed 06/18/21 Entered 06/19/21 00:13:00                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
White,
         Plaintiff                                                                                                     Adv. Proc. No. 21-01025-BFK
Alva,
         Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0422-9                                                  User: chandlerk                                                             Page 1 of 2
Date Rcvd: Jun 16, 2021                                               Form ID: defntc                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 18, 2021:
Recip ID                   Recipient Name and Address
dft                      + Ivan E. Alva, 5908 Cove Landing Rd., Apt 204, Burke, VA 22015-4721

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cc               *+            Ivan E. Alva, 5908 Cove Landing Rd., Apt 204, Burke, VA 22015-4721

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 18, 2021                                            Signature:           /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 16, 2021 at the address(es) listed below:
Name                               Email Address
John C. Morgan, Jr.
                                   on behalf of Counter-Claimant Ivan E. Alva rhonda@NewDayLegal.com
                                   jcmlaw123@gmail.com;jcm@ecf.inforuptcy.com;bkdocs@newdaylegal.com;r49876@notify.bestcase.com;andy@newdaylegal.co
                                   m

Scott Wilder Carpenter
                                   on behalf of Debtor Ivan Eduardo Alva scott@newdaylegal.com
                                   carpentersr49876@notify.bestcase.com;rhonda@newdaylegal.com;andy@newdaylegal.com;christy@newdaylegal.com;robin@ne
                                   wdaylegal.com;sydney@newdaylegal.com

Scott Wilder Carpenter
                                   on behalf of Defendant Ivan E. Alva scott@newdaylegal.com
                                   carpentersr49876@notify.bestcase.com;rhonda@newdaylegal.com;andy@newdaylegal.com;christy@newdaylegal.com;robin@ne
      Case 21-01025-BFK           Doc 41 Filed 06/18/21 Entered 06/19/21 00:13:00                                 Desc Imaged
                                       Certificate of Notice Page 3 of 3
District/off: 0422-9                                    User: chandlerk                                                   Page 2 of 2
Date Rcvd: Jun 16, 2021                                 Form ID: defntc                                                  Total Noticed: 1
                          wdaylegal.com;sydney@newdaylegal.com

Scott Wilder Carpenter
                          on behalf of Counter-Claimant Ivan E. Alva scott@newdaylegal.com
                          carpentersr49876@notify.bestcase.com;rhonda@newdaylegal.com;andy@newdaylegal.com;christy@newdaylegal.com;robin@ne
                          wdaylegal.com;sydney@newdaylegal.com


TOTAL: 4
